Citation Nr: 1206017	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dental trauma, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from May 1953 to May 1955.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A RO hearing was held in September 2010 before a Decision Review Officer.  A Travel Board hearing was held in November 2011 before the undersigned Veterans Law Judge, sitting in Muskogee, Oklahoma.  Copies of the transcripts of the hearings are of record.  

The reopened claim of entitlement to service connection for dental trauma, as well as the claims for service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part concerning this claim.  


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied the Veteran's claim for service connection for dental trauma.  The Veteran did not timely appeal that decision.  

2.  The evidence received subsequent to the final denial of the Veteran's dental claim is new and material because it raises a reasonable possibility of substantiating that claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for dental trauma.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable determination with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for dental trauma, and the need to remand that issue for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.  

New and Material Evidence

As discussed above, the Veteran seeks service connection for dental trauma.  A review of the record reveals that, in a prior April 2009 rating decision, the RO denied service connection for this condition.  The evidence of record at that time consisted of the only available service treatment record (STR) which was the Veteran's separation examination report.  That document was negative for report of dental trauma.  It is noted that the record contains a VA decision dated in 2000 regarding the unavailability of the Veteran's STRs because they are fire-related.  

Also of record were private medical records dated in 2004 and 2009, as well as VA records dated from 1997 through 2009.  These records essentially show treatment for other conditions, but the private 2009 record reflects that the Veteran underwent a procedure for a new maxillary complete denture and a new mandibular removable partial denture which were fabricated and placed in order to properly address his existing jaw relationship and occlusal needs.  

The RO denied the Veteran's claim for dental trauma in the April 2009 rating decision because there was no clinical evidence that the Veteran suffered dental trauma during service, nor did the evidence show a relationship between his current dental condition and his military service.  

The Veteran did not timely appeal the RO's April 2009 decision.  Hence, that decision became final under VA's governing laws and regulations.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).  Significantly, those governing provisions dictate that, once a decision becomes final, new and material evidence is required to reopen the claim that was denied.  Specifically, 38 U.S.C.A. § 5108 provides that 'if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.'

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  

The Veteran filed to reopen his claim for dental trauma on April 30, 2010.  The RO determined that new and material evidence has not been submitted, and the claim was denied in a July 2010 rating decision.  The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is not relevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  A review of the evidence submitted since the April 2009 denial is therefore in order.  

The post April 2009 evidence consists of private treatment records from 2001 through 2011 which show post service treatment for dental problems.  The Veteran submitted numerous statements attesting to the fact that he suffered dental trauma during service.  Also new to the record is his testimony at a November 2011 personal hearing.  

The Board finds that the aforementioned testimony is new in that it was not of record at the time of the prior final denial.  Moreover, it is also material as it related directly to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence provides additional details as to the alleged inservice accident which resulted in his dental trauma.  Further the new evidence is presumed credible for the purposes of determining whether it is material to the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

For the foregoing reason, the Board finds that the Veteran has presented new and material evidence sufficient to reopen his previously denied dental trauma claim.  Accordingly, that claim is reopened.  


ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for dental trauma is granted.  


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the reopened claim of entitlement to service connection for dental trauma and for the claims of entitlement to service connection for hearing loss and tinnitus.

The Veteran's STRs (other than his separation report) are unavailable.  Further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  As already noted, the Board recognizes that it has a heightened obligation to assist the Veteran in the development of this case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare, supra.  

As to the claim for service connection for dental trauma, it is pointed out that dental disabilities are treated differently than medical disabilities in the VA benefits system.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a) (2011).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  See 38 C.F.R. § 3.381(b) (2011).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c) (2011).  

It is the Veteran's contention that he incurred dental trauma during service in the summer of 1953.  Specifically, during maneuvers, the solider in front of him turned around in such a way that the butt of his rifle struck the Veteran in the mouth, knocking out several teeth, and loosening others.  Hrg. tr. at pg 4.   He was treated at Fort Chaffee, Arkansas.  After service, he has had continuing dental work done resulting from this inservice accident.  Hrg. tr. at pgs 4 -11 and the Veteran's November 2011 statement.  As noted earlier, post service private dental records (dated from 2001 forward) reflect dental treatment.  

In light of the above evidence, the Veteran should be afforded a comprehensive dental examination in order to determine the nature and etiology of any chronic dental disorders.  See 38 U.S.C.A. § 5103A(d) (2011).  

As to the claims for service connection for hearing loss and tinnitus, VA records dated in 2007 reflect exposure to noise post service at a firing range in early 2007.  Exam showed high frequency sensorineural loss with good speech discrimination.  This bilateral high frequency hearing loss was corroborated upon additional audiometric testing in 2011.  It is contended by the Veteran that this hearing loss resulted from his exposure during service to acoustic trauma, to include howitzers during training.  Hrg. tr. at pg. 16.  He reported that acoustic trauma was essentially limited to his military service.  Hrg. tr. at pg. 19.  

The Board acknowledges that there is no evidence that the Veteran had hearing loss while on active duty.  The Board notes, however, that absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

With regard to a current diagnosis, the Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  With regard to hearing loss and tinnitus, the Board notes that the Veteran is competent to attest to hearing problems and ringing in his ears.  The Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to report the existence of tinnitus and present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

In this instance, the Board notes that the Veteran claims that he has had hearing problems, to include ringing in his ears, as a result of his active duty service.  It is noted that the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  The Board has determined that the statements of the Veteran to the effect that he was exposed to acoustic trauma during service, and consequently suffered from hearing loss and tinnitus as a result, are competent and credible.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA audiological examination is necessary to determine if the Veteran has hearing loss and/or tinnitus that is related to acoustic trauma experienced while on active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for residuals of dental trauma, hearing loss, or tinnitus, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  The Veteran should be afforded an appropriate VA dental examination to determine the nature and etiology of any chronic dental disorders, to include residuals of an injury to teeth or loss of teeth.  The examiner must opine whether any dental condition found is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service, as opposed to its being more likely due to some other factor or factors.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination of the Veteran.  The examiner should specify in the report that the claims file has been reviewed and should address the Veteran's contentions and dental history.  The examination report should be typewritten.  

3.  The Veteran should also be afforded an appropriate VA examination to determine the etiology of his hearing loss and tinnitus.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should address whether or not the Veteran's current hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service, as opposed to its being more likely due to some other factor or factors (to include at least one time post service exposure to noise in 2007).  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review and reviewed.  He or she should comment on whether the Veteran's type of hearing loss and/or tinnitus is often associated with noise exposure.  The report should be typewritten.  

Note:  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

4.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


